DETAILED ACTION
This office action is responsive to request for continued examination filed on 10/24/2022 in this application Subramanian et al., U.S. Patent Application No. 16/743,956 (Filed January 15, 2020) (“Subramanian”).  Claims 1 – 3, 5 – 10, 12 – 17, 19, and 20 were pending.  Claims 4, 11, and 18 are cancelled.  Claim 1, 8, and 15 are amended.  Claims 1 – 3, 5 – 10, 12 – 17, 19, and 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of on 10/24/2022 has been entered.

Response to Arguments
1.	With respect to Applicant’s argument on pgs. 9 – 11 of the Applicant’s Remarks (“Remarks”) stating that the amended claims are a practical application which improve “packaging software artifacts into a manifest that is delivered to a data center” by packaging approved artifacts into a manifest before sending a response to the software requestor thereby improving workflow latency, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC § 101.  While the newly amended independent claims require a determination based on first and second approvals this determination may be made in the human mind based on viewing received approval information.  The particular packaging steps represent routine data storage and/or transmission steps utilizing generic computing hardware and the specification fails to link the claimed packaging to an improvement in the functioning of the computer or other technology.  As claimed, the combined packaging steps recite “packaging,” “configuration data,” and “manifest” but fail to claim the argued build agents, responses, workflow, latency, or any other argued basis for the alleged improvement.  In addition, as claimed, the packaging steps do not recite a sufficient level of detail to clarify how the inclusion of the “configuration data” into a packaged manifest represents more than the saving and possible post solution transmission of the “package” and thus how the packaging steps improve the packaging process.  Please note MPEP 2106.05(a).
Therefore, the rejection made under 35 USC 101 is maintained.
2.	With respect to Applicant’s argument on pg. 11 - 12 of the Remarks stating that Pape fails to teach “creating a new package,” examiner respectfully disagrees, however this argument is moot in light of the amended claim steps directed to packaging which are taught by Viripaeff, see infra Response to Arguments § 3.  See infra § Claim Rejections - 35 USC §103, § Claim 1.  In addition, it is noted that an updated package is a new package in that the update package is not the same as the previous package.
3.	With respect to Applicant’s argument on pg. 12 - 13 of the Remarks stating that Viripaeff fails to teach where the first user authorization represents “an approval of the software artifact” to be packaged, examiner respectfully disagrees in part.  See infra § Claim Rejections - 35 USC §103, § Claim 1.  It is noted that the claims recite “packaging…in response to” the user approvals of the artifacts and do not recite the users approving packaging as argued in the Remarks at pg. 13.  Additionally, Viripaeff teaches that the first user [user-account associated with an additional developer identity] develops an application which requests [approves] access to software artifact data such as code objects authored by a second entity [author-user] and teaches that the applications may be packaged in response to approvals.  Viripaeff at ¶¶ 0019 & 0021 (authorization for access to a software artifact given by user-account developer); id. at ¶¶ 0041 & 0042 (software artifact data may be objects such as code); id. at ¶¶ 0038, 0048 & 0049 (the software artifact data may be packaged as “packageable custom components” using a manifest such as a profile).  Therefore, the prior art references teaching user approval for packaging the software artifacts.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1 – 3, 5 – 10, 12 – 17, 19, and 20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
1.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more. The claim recites receiving, by a database system, one or more software artifacts for enabling a software version change requested for a production environment associated with at least one data center location; storing, by the database system, the one or more software artifacts in a memory location of a controlled-access production repository; receiving, by the database system, a first authorization determination of the one or more software artifacts from an author-user account, the author-user account associated with a developer identity that created source code associated with the one or more software artifacts; receiving, by the database system, a second authorization determination of the one or more software artifacts from an additional-user account, the additional user-account associated with an additional developer identity; and packaging, by the database system, the one or more software artifacts with configuration data compatible with the production environment implemented at the at least one data center location into a manifest in response to a determination that both the first and second authorization determinations represent an approval by the author-user account and the additional-user account of the one or more software artifacts for the associated source code developed in response to the requested software version change, covers performance of the limitation that can be performed in the mind or by pen and paper but for the recitation of generic computer components.
That is, the step of determining can be performed in the human mind and the remaining steps represent pre-solution data gathering and a potential post solution transmission step.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of pre-solution activity data gathering activity, which falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims do not recite additional steps beyond the abstract ideas.  Accordingly, no additional elements integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.
2.	Claims 2, 3, 5 – 7 contain the same abstract idea as claim 1 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.
3.	Claims 8 – 10, 12 – 17, 19, and 20 are rejected for substantially similar reasoning as claims 1 – 3 and 5-7 supra.


Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5 – 10, 12 – 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pape et al., United States Patent Application Publication No. 2020/0004528 (Published January 2, 2020, filed June 28, 2018) (“Pape”) in view of Viripaeff et al., United States Patent Application Publication No. 2013/0238660 (Published September 12, 2013, filed April 19, 2013) (“Viripaeff”). 


Claims 1, 8, and 15
With respect to claims 1, 8, and 15, Pape teaches the invention as claimed including a method for determining whether to package software artifacts into a manifest comprising:
receiving, by a database system, one or more software artifacts for enabling a software version change requested for a production environment associated with at least one data center location; storing, by the database system, the one or more software artifacts in a memory location of a controlled-access production repository;  {A package repository that provides version control by requiring approval for submission, configuration data for performing requested version changes, merging branches, and creating packages with manifests according to policies for installation of a package version in target location.  Pape at Abstract; id. at ¶¶ 0024 & 0025 (gathering and enriching parameters as part of an agile development sprint methodology); id. at fig. 3; id. at ¶¶ 0018, 0029, 0032, 0053, 0055.}
However, Pape doesn’t explicitly teach the limitation:
receiving, by the database system, a first authorization determination of the one or more software artifacts from an author-user account, the author-user account associated with a developer identity that created source code associated with the one or more software artifacts; receiving, by the database system, a second authorization determination of the one or more software artifacts from an additional-user account, the additional user-account associated with an additional developer identity; and packaging, by the database system, the one or more software artifacts with configuration data compatible with the production environment implemented at the at least one data center location into a manifest in response to a determination that both the first and second authorization determinations represent an approval by the author-user account and the additional-user account of the one or more software artifacts for the associated source code developed in response to the requested software version change.   {Viripaeff does teach this limitation.  Viripaeff teaches that application package and version system, as taught in Pape, may include packaging the application with a manifest based on both author [author-user] and user [additional user] credential authentication, such as an application created by a first entity [user-account associated with an additional developer identity] that requests [authorizes] access to software artifact data such as code objects authored by a second entity [author-user].  Viripaeff at fig. 1; id at ¶¶ 0019 & 0021 (authorization for access given by user-account developer); id. at ¶¶ 0021, 0022, 0026, 0027, 0074 & 0075; id. at ¶¶ 0041 & 0042 (software artifact data may be objects such as code); id. at ¶ 0030, 0038, 0048 & 0049 (the software artifact data may be packaged as “packageable custom components” using a manifest such as a profile).  The first “additional” user may fail in efforts to access software artifacts for which permission from the author user has not been approved.  Id. at ¶¶ 0035, 0039, 0041 & 0042.
Pape and Viripaeff are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of version management, and both are trying to solve the problem of how to access different software versions.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine a package version management system as taught in Pape, with access controls, as taught in Viripaeff.  Viripaeff teaches that it requires author approval before allowing access.   Id. at ¶ 0027.  Therefore, one having ordinary skill in the art would have been motivated to combine a package version management system as taught in Pape, with access controls, as taught in Viripaeff, for the purpose of using a known method of access control with a software distribution method.}


Claims 2, 9, and 16
With respect to claims 2, 9, and 16, Pape and Viripaeff teaches the invention as claimed including:
receiving, by the database system, an approval submission from the additional- user account, the approval submission including a selection of an approval functionality due to the additional-user account having write access to the production repository and an approval comment associated with the one or more software artifacts due to the additional-user account not having write access to the production repository.  {Author of the software artifact must grant permission before access to the software artifacts are allowed.  Viripaeff at fig. 1; id at ¶¶ 0021, 0022, 0026, 0027, 0074 & 0075.}

Claims 3, 10, and 17
With respect to claims 3, 10, and 17, Pape and Viripaeff teaches the invention as claimed including:
generating, by the database system, a fail status of the first and second authorization determinations due to at least one of an identification of an error in the one -26- Attorney Docket No.: 1200.4589US SFDC Docket No.: 4589USor more software artifacts and a determination that the additional-user account lacks access privileges for generating the approval submission.   {Author of the software artifact must grant permission before access to the software artifacts are allowed.  Viripaeff at fig. 1; id at ¶¶ 0021, 0022, 0026, 0027, 0074 & 0075.  User may fail in efforts to access software artifacts for which permission has not been approved.  Id. at ¶ 0041 & 0042.}


Claims 5, 12, and 19
With respect to claims 5, 12, and 19, Pape and Viripaeff teaches the invention as claimed including:
creating, by the database system, a first manifest for delivery to a first data center location requesting the software version change, the first manifest including configuration data compatible with one or more policies of the first data center location requesting the software version change; and creating, by the database system, a second manifest for delivery to a second data center location different than the first data location center requesting the software version change, the second manifest including configuration data compatible with one or more policies of the second data center location.  {A package repository that provides version control by requiring approval for submission, configuration data for performing requested version changes, merging branches, and creating packages with manifests according to policies for installation of a package version in target location.  Pape at Abstract; id. at ¶¶ 0024 & 0025 (gathering and enriching parameters as part of an agile development sprint methodology); id. at fig. 3; id. at ¶¶ 0018, 0029, 0032, 0053, 0055.}

Claims 6, 13, and 20
With respect to claims 6, 13, and 20, Pape and Viripaeff teaches the invention as claimed including:
accessing, by the database system, a plurality of different authorization policies to be applied to respective software artifacts, stored in the production repository, from one or more teams of user accounts; changing, by the database system, an authorization policy of a repository folder in which the one or more software artifacts of the author-user account is stored to allow the additional-user account to submit the second authorization determination, the author-user account and the additional-user account belonging to a same development team; and  -27- Attorney Docket No.: 1200.4589US SFDC Docket No.: 4589USapplying, by the database system, the authorization policy change for the additional-user account to the repository folder in response to a repository administrator approval of the authorization policy change.  {Author of the software artifact must grant permission before access to the software artifacts are allowed.  Viripaeff at fig. 1; id at ¶¶ 0021, 0022, 0026, 0027, 0074 & 0075.  Permission may be changed to allow for access or to restrict.  Id. at ¶ 0055 & 0056.  User may fail in efforts to access software artifacts for which permission has not been approved.  Id. at ¶¶ 0041, 0042, & 0057.}

Claims 7 and 14
With respect to claims 7 and 14, Pape and Viripaeff teaches the invention as claimed including:
determining, by the database system, both the first and second authorizations approve the one or more software artifacts; {Both author and user credential authentication before access to the software artifacts are allowed.  Viripaeff at fig. 1; id at ¶¶ 0021, 0022, 0026, 0027, 0074 & 0075.}
and prompting, by the database system, the author-user account to merge the one or more software artifacts into a master branch of the controlled-access repository.  {A package repository that provides version control by requiring approval for submission, configuration data for performing requested version changes, merging branches, and creating packages with manifests according to policies for installation of a package version in target location.  Pape at Abstract; id. at ¶¶ 0024 & 0025 (gathering and enriching parameters as part of an agile development sprint methodology); id. at fig. 3; id. at ¶¶ 0018, 0029, 0032, 0053, 0055.}

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										November 5, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199